Citation Nr: 1546947	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  02-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.

3. Entitlement to an effective date prior to October 16, 2012 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to October 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ) in September 2013.  A transcript of the hearing is associated with the evidentiary record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection posttraumatic stress disorder (PTSD) was previously before the Board in September 2014.  In a September 2014 decision, the Board granted entitlement to service connection for an acquired psychiatric disorder other than PTSD, and denied to reopen the claim of entitlement to service connection for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated August 5, 2015, the Court granted the JMR, and the Board's September 2014 decision with respect to the denial to reopen the claim of entitlement to service connection for PTSD was vacated and remanded for action consistent with the terms of the JMR.  The Veteran's claim now returns to the Board for compliance with the instructions in the August 2015 Court-adopted JMR.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to service connection for PTSD and entitlement to an effective date prior to October 16, 2012 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 2009 Board decision denied entitlement to service connection for PTSD based on the determination that the record did not contain credible supporting evidence to corroborate the occurrence of the Veteran's claimed personal assault in service.

2. The Veteran did not appeal the February 2009 Board decision.

3. Since the February 2009 Board decision, the Veteran submitted an April 2013 Vet Center treatment record in which the Veteran reported that his roommate in service, his alleged assailant, threatened to kill him if he spoke up during a Captain's Mast about the alleged personal assault, and the Veteran testified at his September 2013 Board hearing that his senior chief told him specifically to "shut [his] mouth" during the Captain's Mast, that he stood right behind the Veteran during the Captain's Mast, and that he did not believe the senior chief ever wrote a report about what the Veteran had told him. 


CONCLUSIONS OF LAW

1. The February 2009 Board decision, which denied the claim of service connection for PTSD, became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2. The additional evidence received since the February 2009 Board decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A February 2009 Board decision denied entitlement to service connection for PTSD based on the determination that the record did not contain credible supporting evidence to corroborate the occurrence of the Veteran's claimed personal assault in service.  The Veteran did not appeal the February 2009 Board decision.  As such, the February 2009 Board decision became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the February 2009 Board decision, the Veteran submitted an April 2013 Vet Center treatment record in which the Veteran reported that his roommate, his alleged assailant, threatened to kill him if he spoke up during a Captain's Mast about the alleged personal assault.  During his September 2013 hearing before the Board, the Veteran testified that after reporting the assault to his senior chief, the senior chief told the Veteran specifically to "shut [his] mouth" during the Captain's Mast, that he stood right behind the Veteran during the Captain's Mast, and that he did not believe the senior chief ever wrote a report about what the Veteran had told him.  

If a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

The Board finds that the Veteran's statements in the April 2013 Vet Center treatment record and upon his September 2013 hearing before the Board that he was intimidated by both his alleged assailant and his senior chief to not speak during the Captain's Mast, and that his senior chief did not report what the Veteran had told him about the alleged personal assault, indicate a possible explanation for the differences between the Veteran's account of the incident and that contained in the Veteran's service records.  The Board finds that under 38 C.F.R. § 3.304(f)(5), such evidence should be submitted to an appropriate mental health professional for an opinion as to whether it, along with the totality of the evidence of record, indicates that the alleged personal assault occurred.  

Accordingly, as the evidence received since the final February 2009 Board decision has triggered VA's duty to provide an examination, the Board finds the evidence raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

Entitlement to Service Connection for PTSD

The August 2015 JMR concluded its September 2014 denial to reopen, the Board erred in finding that neither the Veteran nor his representative had asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), with regard to the September 2013 Board hearing, because in a December 2013 letter the Veteran's former representative requested assistance pursuant to Bryant.  

In Bryant, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the local decision review officer at the RO or the VLJ of the Board chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  

As the Veteran's claim has now been reopened, on remand, the AOJ should send the Veteran a new VCAA notice regarding the claim now before VA, entitlement to service connection for PTSD based on a personal assault.  

The Board notes that the evidentiary record contains a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f); see, e.g., June 2006 VA examination report; December 1997 VA examination report.  Therefore, the Veteran is advised that under 38 C.F.R. § 3.304(f), in order to establish entitlement to service connection for PTSD, the following two elements are required: (1) A link, established by medical evidence, between the Veteran's current PTSD symptoms and an in-service stressor; and (2) credible supporting evidence that the claimed in-service stressor occurred.  As the Veteran's claim is based on an in-service personal assault, the VCAA letter to the Veteran should include notice under 38 C.F.R. § 3.304(f)(5) advising the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of his alleged stressor, and informing him of the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

The August 2015 JMR also concluded that in its September 2014 denial to reopen, the Board erred by finding that all relevant Social Security Administration (SSA) records had been obtained, because the Board did not specifically address the December 2013 letter from the Veteran's former representative which asserted that there were records missing from the file and that she had requested the Veteran's entire SSA record.  However, it appears that in December 2014, VA received the Veteran's records from SSA, to include records which had not previously been associated with the evidentiary record.  See, e.g., Dr. D.O.B. treatment records; Dr. M.R. treatment records.  Neither the Veteran nor his current representative has indicated that there are still outstanding relevant SSA records to be obtained by VA.  

However, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  Neither the Veteran nor his representative has waived AOJ consideration of the new SSA records, and the AOJ has not issued a supplemental statement of the case with consideration of the newly received evidence.  

Further, these SSA records indicate there are outstanding relevant private treatment records.  Although an August 2006 psychological evaluation report and an April 2009 letter from Dr. D.O.B. are of record, the Veteran's SSA records also contain treatment records from Dr. D.O.B. dated August 2006 to February 2007.  The SSA records also contain treatment records from Dr. M.R. dated September 2006 to January 2007, and a November 2008 letter stating the Veteran has been prescribed a medication for depression.  On remand, the AOJ should make appropriate efforts to obtain all outstanding relevant private treatment records.

Further, Vet Center treatment records dated from March 2013 to August 2013 are of record, as well as some VA treatment records from the Oklahoma City VA Medical Center (VAMC), to include the Lawton Outpatient Center (OPC).  On remand, the AOJ should make appropriate efforts to obtain any outstanding Vet Center treatment records, and should obtain all outstanding relevant VA treatment records. 

The Veteran's service personnel records are associated with the evidentiary record.  However, in the December 2013 letter, the Veteran's former representative stated that she believed records are missing from the Veteran's three Captain's Mast proceedings and his administrative discharge proceeding, to include signed statements and hearing transcripts.  On remand, the AOJ should make appropriate efforts to locate and obtain any outstanding service personnel records.

Finally, as discussed above, the Board finds that under 38 C.F.R. § 3.304(f)(5), the Veteran should be afforded a new VA examination, and the evidentiary record should be submitted to an appropriate mental health professional for an opinion as to whether the totality of the evidence of record indicates that the Veteran's alleged personal assault occurred.

Earlier Effective Date for TDIU

An April 2015 rating decision granted entitlement to TDIU effective October 16, 2012.  In June 2015, the Veteran submitted a notice of disagreement with the effective date of the award.  To date, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to the timely notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice regarding his claim of entitlement to service connection for PTSD based on a personal assault, including notice under 38 C.F.R. § 3.304(f)(5) advising the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of his alleged stressor, and informing him of the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2. The AOJ should request any outstanding service personnel records from the appropriate records repository, to include those regarding the Veteran's three Captain's Mast proceedings and his administrative discharge proceeding, to include any signed statements and hearing transcripts.  Efforts to obtain these records should be documented in the evidentiary record.  All obtained records should be associated with the evidentiary record.

3. The AOJ should ask the Veteran to identify any private treatment related to his PTSD.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include full treatment records from Dr. D.O.B., and treatment records from Dr. M.R.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

4. The AOJ should ask the Veteran to identify all Vet Centers at which he has sought treatment and/or counseling for his PTSD.  The AOJ should undertake appropriate development to obtain all outstanding Vet Center records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

5. For #2 through #4, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

6. The AOJ should obtain all outstanding relevant VA treatment records, to include from the Oklahoma City VAMC and the Lawton OPC.  All obtained records should be associated with the evidentiary record.

7. After #1 through #6 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his PTSD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner is asked to opine, based on his/her review of the totality of the evidence of record, whether it is at least as likely as not (i.e. probability of 50 percent or greater) the Veteran's alleged in-service sexual assault by his roommate occurred. 

The examiner should specifically address the Veteran's statements that his roommate threatened to kill him if he spoke up during the Captain's Mast; that after reporting the assault to his senior chief, the senior chief told the Veteran specifically to "shut [his] mouth" during the Captain's Mast and that he stood right behind the Veteran during the Captain's Mast; and that the Veteran did not believe the senior chief ever wrote a report about what the Veteran had told him regarding the alleged assault.  See, e.g., September 2013 videoconference hearing testimony; April 2010 Vet Center treatment record (report of military history).

b) If the examiner determines that the alleged in-service sexual assault did occur, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current diagnosis of PTSD and its current symptomatology is related to that in-service personal assault.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

8. The AOJ should undertake any other development it determines is warranted.

9. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to an effective date prior to October 16, 2012 for the grant of entitlement to TDIU.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

10. After the above development has been completed, adjudicate the claim of entitlement to service connection for PTSD.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


